Exhibit 21.1 SUBSIDIARIES OF CIVEO CORPORATION Name of Entity Jurisdiction of Organization Civeo Offshore LLC Delaware Civeo Management LLC Delaware Civeo Investments, LLC Delaware Civeo Asia Limited Hong Kong Civeo Property Pty Ltd Australia Civeo Mars Holdco 1, LLC Delaware Civeo Investments Coöperatief U.A. Netherlands 3045843 Nova Scotia Company Nova Scotia, Canada 892489 Alberta Inc. Alberta, Canada 892493 Alberta Inc. Alberta, Canada Civeo Canada Inc. Alberta, Canada Civeo Premium Camp Services Ltd. Alberta, Canada Buffalo Metis Catering Ltd. Alberta, Canada Christina Lake Enterprises Ltd. Alberta, Canada 1812523 Alberta Ltd. Alberta, Canada Northern Metis Catering Ltd. Alberta, Canada Civeo Mars Coöperatief 2 U.A. Netherlands Civeo Mars Holdco 3, LLC Delaware Civeo Mars Holdco 2, LLC Delaware Norwel Developments Limites NWT, Canada Civeo International Inc. Alberta, Canada Civeo Camp Installations Ltd. Alberta, Canada Civeo Crown Camp Services Ltd. Alberta, Canada Civeo Modular Structures Ltd. Alberta, Canada Civeo Structures Inc. Alberta, Canada Civeo Water Canada Ltd. Alberta, Canada Metis Catering Joint Venture Ltd. Alberta, Canada Civeo Pacific Catering Ltd. BC, Canada Civeo Atlantic Ltd. NFL, Canada Civeo International Ltd. Alberta, Canada Ek’Ati Services Ltd. NWT, Canada Civeo Remote Site Services USA Inc. Alberta, Canada Civeo USA LLC Delaware Civeo USA Manufacturing LLC Delaware Civeo Water and Waste Water USA, LLC Delaware Civeo Mars Holdco 4, LLC Delaware Civeo International Investments C.V. Alberta, Canada Civeo Mars Coöperatief 1 U.A. Netherlands Civeo Holding Company 1 Pty Ltd Australia Civeo Holding Company 2 Pty Ltd Australia Civeo Pty Ltd Australia Civeo Linen 1 Pty Ltd Australia
